Citation Nr: 0739711	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  03-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral defective 
hearing.

4.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 for a period of 
hospitalization from May 16, 2005, to June 10, 2005.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1939 to January 1946 and from September 1950 to 
November 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 2003 and 
September 2005 by the Pittsburgh, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
service connection issues on appeal were remanded by the 
Board for additional development in February 2004.

By correspondence dated February 5, 2004, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence of record does not show a low back 
disability was incurred as a result of an injury or disease 
during active service.

3.  The evidence of record does not show tinnitus was 
incurred as a result of an injury or disease during active 
service.

4.  The evidence demonstrates the veteran's hearing loss was 
incurred as a result of noise exposure during active service.

5.  The evidence demonstrates the veteran's period of VA 
hospitalization from May 16, 2005, to June 10, 2005, was 
required for treatment of a service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Bilateral hearing loss was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  The criteria for a temporary total rating for a period of 
hospitalization from May 16, 2005, to June 10, 2005, have 
been met.  38 C.F.R. § 4.29 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in February 2003, February 2004, and 
July 2005.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Law and Regulations - Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and a sensorineural hearing 
loss or degenerative arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Low Back and Tinnitus

In this case, service medical records are negative for 
complaints, treatment, or diagnoses related to low back or 
tinnitus disorders during active or military reserve service.  
The December 1939 enlistment physical examination noted a 
"p.s." scar on the back.  The scar was not otherwise 
described.  A January 1946 separation physical examination 
revealed no disability of the back or ears.  Post active 
service, there are numerous naval reserve physical 
examinations.  A December 1978 report of medical history for 
naval reserves shows the veteran indicated he had arthritis 
in the shoulder girdle, but that he denied any ear trouble or 
recurrent back pain.  An examination revealed normal clinical 
evaluations of the ears and spine.  

Service records show the veteran experienced combat during 
naval operations in 1943.  

In a statement dated in February 1948, the veteran's 
chiropractor reported that he treated the veteran for 
arthritis in the hips and knees.  No mention was made of the 
back.  

Private medical records dated in September 1981 show the 
veteran reported complaints including occasional low back 
pain.  The veteran related at the time that he fell flat on 
his back as a child, and had been struck by automobiles on a 
few occasions.  The records are negative for report of an 
injury in service or opinions as to etiology.  A November 
1992 neurologist's report noted the veteran stated he had 
injured his neck as a child when he fell from a rope, that he 
had been struck by a truck, and that he fractured his pelvis 
when he fell two stories in his house.  The diagnoses 
included probable old L4 radiculopathy.  Subsequent private 
and VA treatment records include diagnoses of low back pain 
and degenerative osteoarthritis to the lumbar spine without 
opinion as to etiology.  

On VA audiology examination in April 2003 the veteran 
reported he had noise exposure from his ship's boilers during 
service and during civilian employment.  He complained of a 
ten year history of moderate, periodic, bilateral, ringing-
type tinnitus.  It was the examiner's opinion that the 
veteran's tinnitus was likely not incurred as a result of 
service based upon his report of symptoms only over the past 
ten years.  

On VA audiology examination in March 2004 the veteran stated 
his tinnitus had been present for more than 10 years, but 
could not specify the date of onset.  The examiner noted the 
claims folder was reviewed and, in essence, found that as the 
veteran's tinnitus was first manifest well after his 
discharge from service it was unlikely this disorder was 
related to service.  

At his March 2004 VA examination the veteran reported he 
injured his back during service in 1943 when he fell down a 
ship's ladder.  He stated he had been provided some cream at 
that time, but that he received no subsequent treatment 
during service.  The examiner summarized the evidence of 
record and reported clinical examination findings.  The 
diagnoses included lumbar canal stenosis, moderate at L3-4 
and severe at L4-5 and L5-S1, and scoliosis with flowing 
osteophytosis and degenerative changes in the lower thoracic 
region.  The examiner stated that based upon the evidence of 
record it was unlikely the veteran's low back disability had 
its onset during military service.

Based upon the evidence of record, the Board finds the 
veteran's low back disability and tinnitus were not incurred 
as a result of an injury or disease during active service.  
Although the veteran is a combat veteran for VA compensation 
purposes and his reports of a low back injury and noise 
exposure aboard ship are consistent with the circumstances of 
his service, the opinions of the April 2003 and March 2004 VA 
examiners that the present disorders were not incurred as a 
result of service are persuasive.  There is no competent 
evidence of low back problems prior to 1981, approximately 30 
years after discharge from active service, and no competent 
evidence of tinnitus until 2003.  

While the veteran may believe he has low back and tinnitus 
disabilities as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection for a low back 
disability and tinnitus is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims.

Bilateral Hearing Loss

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In this case, service medical records are negative for 
complaint, treatment, or diagnosis for hearing loss.  Active 
service and military reserve service records note hearing 
acuity of 15/15 on whispered voice testing.  

On VA authorized audiological evaluation in April 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
35
35
50
55
55
49
LEFT
45
60
65
70
70
66

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 72 percent in the left ear.  
It was the examiner's opinion that it was as likely as not 
that the veteran's hearing loss began due to military noise 
exposure.

On VA authorized audiological evaluation in March 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
35
35
50
55
55
49
LEFT
45
60
65
70
70
66

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 72 percent in the left ear.  
The examiner noted the veteran's claim file had been reviewed 
and that the whispered voice test findings on service medical 
records were not considered to be reliable for the detection 
of high-frequency sensorineural hearing loss such as would be 
incurred by noise exposure.  It was the examiner's opinion 
that although the veteran had service and post-service noise 
exposure it was as likely as not that the present hearing 
loss had its origins in noise exposure during active service.

Based upon the evidence of record, the Board finds the 
veteran's hearing loss was incurred as a result of noise 
exposure during active service.  VA examinations show the 
criteria under 38 C.F.R. § 3.385 have been met.  Although 
there is no evidence of any hearing loss for many years after 
service, the March 2004 VA examiner's opinion is persuasive.  
Therefore, entitlement to service connection for hearing loss 
is warranted.

Temporary Total Rating

VA regulations provide that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  38 C.F.R. 
§ 4.29 (2007).

VA records show the veteran was admitted into a post-
traumatic stress disorder (PTSD) treatment program at the 
Batavia, New York, VA Medical Center on May 16, 2005, and was 
discharged on June 10, 2005.  A period of 25 days.  In a 
September 2005 rating decision the RO denied the veteran's 
claim for a temporary total rating based upon a determination 
that his admission to the PTSD treatment program was 
voluntary.  In VA medical correspondence dated in January 
2006 a board-certified psychiatrist stated it was 
"absolutely not the case" that the veteran's admission to 
the PTSD treatment program from May 16, 2005, to June 10, 
2005, was voluntary.  It was noted that at the time of 
admission he was exhibiting a significant exacerbation of his 
PTSD symptoms including irritability, severe despondence, 
anger, lack of concentration, disturbing nightmares, and 
restless sleep.  

Based upon the evidence of record, the Board finds the 
veteran's period of VA hospitalization from May 16, 2005, to 
June 10, 2005, was required for treatment of a service-
connected disability.  The January 2006 VA psychiatrist's 
statement is persuasive that hospitalization was required 
because of the veteran's service-connected PTSD.  Therefore, 
entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 for a period of hospitalization from May 
13, 2005, to June 10, 2005, is warranted.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral defective 
hearing is allowed.

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 for a period of hospitalization from May 
16, 2005, to June 10, 2005, is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


